RESOLUCIÓN
Al establecer el proceso para emitir la lista del panel o paneles de jurados en situaciones de emergencia, surge la necesidad de consignar en el Reglamento para Delinear las Funciones del Negociado para la Administración del Servi-cio de Jurado y Disponer los Procedimientos para la Selec-ción de Jurados, cómo se certificará dicho panel o paneles de jurados.
Por tal razón, se añade un nuevo Art. XVII, sobre Pane-les de Jurado para Casos de Emergencia. También se re-numeran los Arts. XVII, XVIII y XIX vigentes como Arts. XVIII, XIX y XX, respectivamente, para que dispongan:

Artículo XVII-Paneles de jurados para casos de emergencia

A. Cuando ocurran situaciones de emergencia tales como actos de la naturaleza, fuegos, interrupciones en el servicio de energía eléctrica, desperfectos en las computadoras y otros si-milares, se emitirá el panel o paneles de jurados de la manera siguiente:
1. Al ocurrir alguna situación de emergencia, el Director o Directora del Negociado certificará la imposibilidad de emi-tir las listas de los paneles de jurados según establece el pre-sente reglamento.
2. Las salas de las Regiones Judiciales tomarán en con-sideración dicha situación de emergencia y llevarán a cabo un sorteo manual según dispone el procedimiento para situacio-nes de emergencia aprobado por el Director Administrativo o la Directora Administrativa de los Tribunales.
*4283. El sorteo manual de los jurados potenciales se llevará a cabo en presencia del Juez Administrador o la Jueza Admi-nistradora de la Región Judicial particular, del Juez designado o la Jueza designada para asuntos de jurados, o del Juez o de la Jueza quien preside el proceso para el cual se solicitaron los paneles de jurados y de las partes.
4. El Juez Administrador o la Jueza Administradora de la Región particular, el Juez designado o la Jueza designada para asuntos de jurados o el Juez o la Jueza quien preside el proceso para el cual se solicitaron los paneles de jurados, cer-tificará que el proceso se llevó a cabo en conformidad con el procedimiento vigente. Las partes también firmarán la certi-ficación como testigos del proceso.
Artículo XVIII — Recusación parcial o total del registro matriz
Artículo XIX — Revisión judicial

Artículo XX-Vigencia

Esta Resolución entrará en vigor el 30 de junio de 2004.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo